















MOLSON COORS
DEFERRED COMPENSATION PLAN

(As Amended and Restated Effective as of January 1, 2018)




 

--------------------------------------------------------------------------------





ARTICLE I
PREAMBLE
1.1    Establishment. MillerCoors LLC has sponsored the MillerCoors LLC Deferred
Compensation Plan (the "Deferred Compensation Plan") to permit employees to
defer amounts which would otherwise be paid to them. MillerCoors has also
sponsored the MillerCoors LLC Salaried Non-Union Employees’ Retirement and
Savings Supplemental Plan (the "ERSSP") so that Participants may receive certain
contributions which they are prevented from receiving under the Qualified Plan
(as hereafter defined) as a result of the limitations of Internal Revenue Code
Section 401(a)(17).
MillerCoors LLC amended and restated the Deferred Compensation Plan and the
ERSSP into a single plan document, named the MillerCoors LLC Combined Deferred
Compensation Plan and Salaried Non-Union Employees' Retirement and Savings
Supplemental Plan in order to simplify plan administration and make other
changes. The plan was further amended and restated as of January 1, 2017.
MillerCoors LLC is now a subsidiary of Molson Coors Brewing Company. MillerCoors
LLC and Molson Coors Brewing Company now wish to amend and restate the plan,
effective January 1, 2018 (the "Restatement Date"), to make Molson Coors Brewing
Company the plan sponsor, rename the plan as the Molson Coors Deferred
Compensation Plan, provide for the merger of the Molson Coors Brewing Company
Supplemental Savings and Investment Plan into this plan and to make other
changes. This document describes how this Plan shall be administered for periods
after the Restatement Date.
1.2    Interpretation. This document is intended to comply with the provisions
of Section 409A of the Internal Revenue Code and shall be interpreted
accordingly. If any provision or term of this document would be prohibited by or
inconsistent with the requirements of Section 409A of the Code, then such
provision or term shall be deemed to be reformed to comply with Section 409A of
the Code.
ARTICLE II

DEFINITIONS
2.1    "Account" means the record of a Participant's total benefit under the
Plan. A Participant's Account shall consist of such Sub-Accounts as are
necessary for the proper administration of the Plan.
2.2    "Affiliate" means
(a)    any corporation incorporated under the laws of one of the United States
of America of which Molson Coors Brewing Company owns, directly or indirectly,
eighty percent (80%) or more of the combined voting power of all classes of
stock or eighty percent (80%) or more of the total value of the shares of all
classes of stock (all within the meaning of Code §1563) or any





--------------------------------------------------------------------------------




such corporation that owns, directly or indirectly, such an interest in Molson
Coors Brewing Company; and
(b)    any partnership or other business entity organized under such laws, of
which Molson Coors Brewing Company owns, directly or indirectly, eighty percent
(80%) or more of the voting power or eighty percent (80%) or more of the total
value (all within the meaning of Code §414(c)) or any such partnership or other
business entity that owns, directly or indirectly, such an interest in Molson
Coors Brewing Company.
2.3    "Base Salary" means the Participant’s Base Salary (prior to deferral by
the Participant under this Plan or any other employee benefit plan of the
Employer or agreement with the Employer). Only Base Salary earned while an
Employee is a Participant in the Plan shall be taken into account.
2.4    "Beneficiary" shall have the meaning set forth in Article IX.
2.5    "Board" means the Board of Directors of the Molson Coors Brewing Company.
2.6    "Code" means the Internal Revenue Code of 1986, as amended.
2.7    "Committee" means the MillerCoors LLC Benefit Plan Governance Committee.
2.8    "Coors Plan" means the MillerCoors LLC (formerly Adolph Coors Company)
Deferred Compensation Plan (the "Coors Plan"), as in effect on December 31,
2012.
2.9    "Deferred Compensation Participant" means an employee who is eligible
under Sections 3.1 or 3.2 to defer compensation under Article IV.
2.10    "Deferred Compensation Plan" means the MillerCoors LLC Deferred
Compensation Plan, as in effect prior to January 1, 2017.
2.11    "Disability" means a disability as defined in the MillerCoors LLC
Employees’ Retirement and Savings Plan which satisfies the conditions for a
disability under rules or regulations promulgated by the Internal Revenue
Service applicable to Code Section 409A.
2.12    "Distribution Date" means the date elected by the Participant as the
date upon which distribution of an Account or Sub-Account shall be made. The
available Distribution Dates shall be subject to such rules as the Employer may
establish.
2.13    "Early Retirement Date" shall have the same meaning as in the
MillerCoors LLC Employees’ Retirement and Savings Plan.
2.14    "Employer" means Molson Coors Brewing Company and each of its Affiliates
which is listed on Schedule A hereto.
2.15    "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.
2.16    "ERSSP" means the MillerCoors LLC Salaried Non-Union Employees’
Retirement and Savings Supplemental Plan, as in effect prior to January 1, 2017.


        

--------------------------------------------------------------------------------




2.17    "ERSSP Contribution" shall mean the amount credited to a Participant's
Account pursuant to Article V.
2.18    "ERSSP Participant" means an employee who is eligible under Sections 3.1
or 3.3 to receive ERSSP Contributions under Article V.
2.19    "Gross Compensation" shall mean, with respect to Participants who derive
their participation through the MillerCoors LLC Employees’ Retirement and
Savings Plan, Gross Compensation as described in that plan.
2.20    "Incentive Compensation" means the Participant’s incentive compensation
earned by services performed for the Employer or an Affiliate (prior to deferral
by the Participant under this Plan or any other employee benefit plan of the
Employer or agreement with the Employer). The term "Incentive Compensation"
shall include amounts payable to a Participant in cash under the Molson Coors
Brewing Company Incentive Compensation Plan, but shall not include any
Performance Shares under the LTIP.
2.21    "LTIP" means the MillerCoors LLC Long Term Incentive Plan and any
successor to the Long Term Incentive Plan.
2.22    "Molson Plan" means the Molson Coors Brewing Company Supplemental
Savings and Investment Plan.
2.23    "Normal Retirement Date" shall have the same meaning as in the Qualified
Plan applicable to a Participant.
2.24    "Participant" means a person described in Article III. A Participant may
be eligible as a Deferred Compensation Participant, an ERSSP Participant or
both.
2.25    "Performance Period" means the period of time during which the
performance targets are measured to determine the amount of Incentive
Compensation or Performance Shares earned under an LTIP award.
2.26    "Performance Share" means a performance share under the LTIP (or its
successor) which may be payable in cash or common stock of the Employer or one
of its affiliates.
2.27    "Plan" means this plan, the Molson Coors Deferred Compensation Plan.
2.28    "Plan Year" means the calendar year.
2.29    "Qualified Plan" means the MillerCoors LLC Employees’ Retirement and
Savings Plan, as amended from time to time, and shall also include the
MillerCoors Puerto Rico Savings and Investment Plan.
2.30    "Restatement Date" means January 1, 2018.






        

--------------------------------------------------------------------------------




2.31    "Separation from Service"
(a)    In General. The Participant shall have a Separation from Service with the
Employer if the Participant dies, retires, or otherwise has a termination of
employment with the Employer and all Affiliates. However, for purposes of this
Section 2.31, the employment relationship is treated as continuing intact while
the individual is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed six months, or if longer, so
long as the individual retains a right to reemployment with the Employer under
an applicable statute or by contract. For purposes of this paragraph (a) of this
Section 2.31, a leave of absence constitutes a bona fide leave of absence only
if there is a reasonable expectation that the Participant will return to perform
services for the Employer. If the period of leave exceeds six months and the
individual does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship is deemed to terminate on the first
date immediately following such six-month period. Notwithstanding the foregoing,
where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment, a 29-month
period of absence shall be substituted for such six-month period.
(b)    Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the Employer and Participant reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services the Participant would perform after such date (whether as an employee
or as an independent contractor) would permanently decrease to no more than 20
percent of the average level of bona fide services performed (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or, the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months). Facts and
circumstances to be considered in making this determination include, but are not
limited to, whether the Participant continues to be treated as an employee for
other purposes (such as continuation of salary and participation in employee
benefit programs), whether similarly situated service providers have been
treated consistently, and whether the Participant is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. The Participant is presumed to have Separated from
Service where the level of bona fide services performed decreases to a level
equal to 20 percent or less of the average level of services performed by the
employee during the immediately preceding 36-month period. The Participant will
be presumed not to have Separated from Service where the level of bona fide
services performed continues at a level that is 50 percent or more of the
average level of service performed by the Participant during the immediately
preceding 36-month period. No presumption applies to a decrease in the level of
bona fide services performed to a level that is more than 20 percent and less
than 50 percent of the average level of bona fide services performed during the
immediately preceding 36-month period. The presumption is rebuttable by
demonstrating that the Employer and the Participant reasonably anticipated that
as of a certain date the level of bona fide services would be reduced
permanently to a level less than or equal to 20 percent of the average level of
bona fide services provided during the immediately preceding 36-month period or
the full period of services to the Employer if the Participant has been
providing services to the Employer less than 36 months


        

--------------------------------------------------------------------------------




(or that the level of bona fide services would not be so reduced). For example,
the Participant may demonstrate that the Employer and the Participant reasonably
anticipated that the Participant would cease providing services, but that, after
the original cessation of services, business circumstances such as termination
of the Participant's replacement caused the Participant to return to employment.
Although the Participant's return to employment may cause the Participant to be
presumed to have continued in employment because the Participant is providing
services at a rate equal to the rate at which the Participant was providing
services before the termination of employment, the facts and circumstances in
this case would demonstrate that at the time the Participant originally ceased
to provide services, the Employer reasonably anticipated that the Participant
would not provide services in the future. For purposes of this paragraph (b),
for periods during which the Participant is on a paid bona fide leave of absence
(as defined in paragraph (a) of this Section 2.31) and has not otherwise
terminated employment pursuant to paragraph (a) of this Section 2.31, the
Participant is treated as providing bona fide services at a level equal to the
level of services that the Participant would have been required to perform to
receive the compensation paid with respect to such leave of absence. Periods
during which the Participant is on an unpaid bona fide leave of absence (as
defined in paragraph (a) of this Section 2.31) and has not otherwise terminated
employment pursuant to paragraph (a) of this Section 2.31, are disregarded for
purposes of this paragraph (b) of this Section 2.31 (including for purposes of
determining the applicable 36-month (or shorter) period).
(c)    Asset Purchase Transactions. Where as part of a sale or other disposition
of assets by the Employer as seller to an unrelated service recipient (buyer), a
Participant of the Employer would otherwise experience a Separation from Service
with the Employer, the Employer and the buyer may retain the discretion to
specify, and may specify, whether a Participant providing services to the
Employer immediately before the asset purchase transaction and providing
services to the buyer after and in connection with the asset purchase
transaction has experienced a Separation from Service, provided that the asset
purchase transaction results from bona fide, arm’s length negotiations, all
service providers providing services to the Employer immediately before the
asset purchase transaction and providing services to the buyer after and in
connection with the asset purchase transaction are treated consistently
(regardless of position at the Employer) for purposes of applying the provisions
of any nonqualified deferred compensation plan, and such treatment is specified
in writing no later than the closing date of the asset purchase transaction. For
purposes of this paragraph (c), references to a sale or other disposition of
assets, or an asset purchase transaction, refer only to a transfer of
substantial assets, such as a plant or division or substantially all the assets
of a trade or business.
(d)    Dual Status. If a Participant provides services both as an employee of
the Employer and as an independent contractor of the Employer, the Participant
must separate from service both as an employee and as an independent contractor
to be treated as having Separated from Service. If a Participant ceases
providing services as an independent contractor and begins providing services as
an employee, the Participant will not be considered to have a Separation from
Service until the Participant has ceased providing services as an Employee. If a
Participant ceases to provide services as an Employee and begins providing
services as an independent contractor for the Employer, a Separation from
Service shall occur only if the parties anticipate that the level of services to
be provided as an independent contractor are such that a Separation from Service
would have occurred if the Employee had continued to provide services at that
level as an Employee. If, in accordance with the preceding sentence, no
Separation from Service occurs as of the date the


        

--------------------------------------------------------------------------------




individual’s employment status changes, a Separation from Service shall occur
thereafter only upon the expiration of all contracts with the Employer, provided
the contractual relationship has in good faith been completely terminated.
Notwithstanding the foregoing, if a Participant provides services both as an
employee of the Employer and a member of the board of directors of the Employer,
the services provided as a director are not taken into account in determining
whether the Participant has a Separation from Service as an employee for
purposes of this Plan unless this Plan is aggregated with any plan in which the
Participant participates as a director under IRS Regulation
Section 1.409A-1(c)(2)(ii).
(e)    Transfers. For purposes of clarity, a transfer of employment from the
Employer to an Affiliate shall not be considered a Separation from Service.
2.32    "Sub-Account" means the separate sub-accounts maintained to reflect the
amounts payable to a Participant. Separate Sub-Accounts may be maintained to
reflect whether a benefit relates to amounts deferred under Article IV or ERSSP
Contributions under Article V. In addition, separate Sub-Accounts may be
maintained for amounts payable at different times or in different forms or as
may otherwise be necessary or appropriate. Unless the Committee provides
otherwise, a Participant’s Sub-Accounts shall include a Retirement/Termination
Account to reflect amounts payable upon Separation from Service and one or more
Specified Date Accounts to reflect amounts payable at a specified time.
2.33    "Unforeseeable Emergency" means a severe financial hardship to a
Participant resulting from an illness or accident of the Participant or the
Participant’s spouse or dependent (as defined in Section 152 of the Code,
without regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)), loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster), or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an Unforeseeable Emergency. In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the costs of prescription drug medication, may
constitute an Unforeseeable Emergency. Finally, the need to pay for funeral
expenses of a spouse or a dependent (as defined in Code Section 152, without
regard to Sections 152(b)(1), (b)(2), and (d)(1)(B)) may also constitute an
Unforeseeable Emergency. Except as otherwise provided above, the purchase of a
home and the payment of college tuition are not Unforeseeable Emergencies.
Whether a Participant is faced with an Unforeseeable Emergency is to be
determined by the Committee or its delegate(s) based on the relevant facts and
circumstances of each case.
ARTICLE III

ELIGIBILITY
3.1    Persons Eligible as Participants Under the Plan. Each employee of the
Employer who is either a member of the Senior Leadership Team, in a MillerCoors
LLC job graded at E1 or above and/or in a Molson Coors Brewing Company global
grade of 16 or above shall be a Deferred Compensation Participant in this Plan
to the extent designated by the Committee.  A Participant’s


        

--------------------------------------------------------------------------------




initial date of participation as a Deferred Compensation Participant shall be
the date the Committee notifies the employee of his or her eligibility to
participate.
3.2    Persons Eligible as Deferred Compensation Participants Under the Plan.
Each employee of the Employer who is either a member of the Senior Leadership
Team or is in a job graded at E1 or above shall be a Deferred Compensation
Participant in this Plan to the extent designated by the Committee. A
Participant’s initial date of participation as a Deferred Compensation
Participant shall be the date the Committee notifies the employee of his or her
eligibility to participate.
3.3    Persons Eligible as ERSSP Participants Under the Plan. Each employee of
the Employer who is a participant in the Qualified Plan and whose contributions
under the Qualified Plan in which the employee participates are reduced below
what they would have been in the absence of the limitations set forth in the
Qualified Plan required by Code Section 401(a)(17) (or similar provisions under
the revenue laws of Puerto Rico) or is otherwise eligible to receive a
contribution under Section 5.01 shall be an ERSSP Participant in this Plan. A
Participant’s initial date of participation as an ERSSP Participant shall be the
date the Participant is first prevented from receiving contributions which the
Participant would otherwise have received under the Qualified Plan in which he
is covered in the absence of the limitations described in Code Section
401(a)(17) (or similar provisions under the revenue laws of Puerto Rico) or is
otherwise eligible to receive an allocation under Section 5.01. In addition to
the foregoing, the Committee may designate as an ERSSP Participant an Employee
of the Employer who is not participating in the ERSSP. For purposes of this
Plan, such an Employee shall be referred to as a "Limited ERSSP Participant."
ARTICLE IV

DEFERRAL RULES FOR DEFERRED COMPENSATION PARTICIPANTS
4.1    Timing of Deferral Elections.
(a)    Salary Payments. A Deferred Compensation Participant may elect to defer
up to 75% of Base Salary for services performed during a Plan Year by completing
and filing such forms as required by the Employer. A Deferred Compensation
Participant must make the deferral election prior to the first day of the Plan
Year or by such earlier date as may be determined by the Employer, except that
an Employee who is not already a Deferred Compensation Participant and is not
already eligible to participate in an elective deferral nonqualified deferred
compensation plan of the account balance type and who becomes a Deferred
Compensation Participant for the first time during a Plan Year (for example, an
Employee who is designated to be in a job graded as E1 upon hire or promotion)
may, within 30 days after his or her initial date of participation (as defined
in Section 3.2) make an election to defer Base Salary to be paid for services to
be performed subsequent to the deferral election.
(b)    Incentive Compensation Payments. A Deferred Compensation Participant may
elect to defer a specified percentage or specified dollar amount of the Deferred
Compensation Participant's Incentive Compensation by completing and filing such
forms as required by the Employer. To be effective, the election must be made on
or before the date that is six months before the end of the Performance Period,
provided that the Deferred Compensation Participant performs


        

--------------------------------------------------------------------------------




services continuously from the beginning of the performance period (or, if
later, the date the performance criteria are established under Section 4.2(c))
through the date an election is made. An election to defer Incentive
Compensation may also be subject to such earlier deferral election date as
determined by the Employer.
(c)    Performance Share Payments. A Deferred Compensation Participant may elect
to defer a specified percentage or specified dollar amount of the Deferred
Compensation Participant's Performance Share payout by completing and filing
such forms as required by the Employer. For the deferral election to be
effective (i) the Deferred Compensation Participant must be an active employee
of the Employer on the date the deferral election is made, (ii) the deferral
election with respect to a Performance Share award must be filed with the
Employer at least six months prior to the end of the Performance Period during
which the Performance Shares awarded are earned under the LTIP and (iii) the
Deferred Compensation Participant must be in the employ of and perform services
for the Employer continuously from the beginning of the Performance Period (or,
if later, the date the performance criteria are established under Section
4.2(c)) through the date the Deferred Compensation Participant’s deferral
election is made.
4.2    Deferral Election Rules.
(a)    A deferral election must indicate the percentage of the amount being
deferred that is being allocated to the Retirement/Termination Account (if any)
and the percentage that is being allocated to one or more Specified Date
Accounts, as well as the applicable form of distribution and, for Specified Date
Accounts, the date on which payments from such Account shall be made pursuant to
the requirements of Article VIII.
(b)    An election may not be revoked after the last day by which such an
election is permitted to be made under the rules of Section 4.1. Prior to such
time, however, an election may be revoked. Once revoked, a new deferral election
may be made in accordance with the rules of Section 4.1 above as long as such
new election is made by the applicable deadline thereunder. An election may be
modified in regards to its Distribution Date or form of payment so as long as
the modification is submitted at least one year prior to the then-current
Distribution Date and payments commence no sooner than five (5) years after the
then-current Distribution Date.
(c)    The deferral of Incentive Compensation amounts and Performance Shares is
premised upon the fact that such amounts will qualify as "performance-based
compensation" within the meaning of Treasury Regulation Section 1.409A-1(e).
"Performance-based compensation" under Section 409A of the Code means
compensation the amount of which, or the entitlement to which, is based on
services performed over a period of at least 12 consecutive months which is
contingent on the satisfaction of pre-established organizational or individual
performance criteria, which performance criteria are not substantially certain
to be met at the time a deferral election is permitted. Performance-based
compensation may include payments based upon subjective performance criteria,
but (i) any subjective performance criteria must relate to the performance of
the Deferred Compensation Participant, a group of service providers that
includes the Deferred Compensation Participant, or a business unit for which the
Deferred Compensation Participant provides services (which may include the
entire organization) and (ii) the determination that any subjective performance
criteria have been met must not be made by the Deferred Compensation Participant
or a family member of the Deferred Compensation Participant (as defined


        

--------------------------------------------------------------------------------




in Code Section 267(c)(4) applied as if the family of an individual includes the
spouse of any family member) or a person under the control of the Deferred
Compensation Participant or a family member. Organizational or individual
performance criteria are considered pre-established if established in writing by
not later than 90 days after the commencement of the period of service to which
the criteria relate, provided that the outcome is substantially uncertain at the
time the criteria are established. Performance-based compensation may include
payments based on performance criteria that are not approved by the Committee or
by the shareholders of the Employer. Performance-based compensation shall not
include any amount or portion of any amount that will be paid either regardless
of performance, or based upon a level of performance that is substantially
certain to be met at the time the criteria are established. Should any Incentive
Compensation or award of Performance Shares fail to satisfy the requirements of
performance-based compensation, such amounts shall not be deferred into this
Plan notwithstanding any other provision of this Plan to the contrary, unless
the deferral election is submitted prior to the deadlines described in Section
4.1(a).
(d)    In no event may any election to defer Incentive Compensation or
Performance Shares earned during any Performance Period be made after the amount
actually earned under the Incentive Compensation award or LTIP award during that
Performance Period has become readily ascertainable within the meaning of
Treasury Regulation Section 1.409A-2(a)(8).
(e)    Unless otherwise determined by the Employer, a separate deferral election
shall be required for each form of compensation and a new deferral election
shall be required each Plan Year for a Deferred Compensation Participant’s Base
Salary, Incentive Compensation and Performance Shares.
4.3    401(k) Hardship. If required by Section 401(k) of the Code, any deferral
elections then in effect under this Article IV shall be cancelled effective with
the date of a hardship distribution from one of the Employer’s tax qualified
401(k) plans as described in IRS Regulation Section 1.401(k)-1(d)(3) or any
successor thereto. Beginning six months after the date of such cancellation, a
Deferred Compensation Participant may make a new election or elections to the
extent allowed under the rules of Section 4.1 to defer amounts.
ARTICLE V

ERSSP CONTRIBUTIONS
5.1    ERSSP Contributions.
(a)    An ERSSP Participant shall be an "Eligible Participant" for the Plan Year
if the ERSSP Participant (i) remains in the Employer’s employ on the last
business day of the Plan Year, (ii) has a Separation from Service during the
Plan Year on or after his Normal Retirement Date or Early Retirement Date or as
a result of death or Disability or (iii) has a Separation from Service as the
direct or indirect result of a corporate restructuring and who as a result is
eligible for severance under the Employer’s severance pay plan for any reason
other than poor performance.
(b)    The amount of the ERSSP Contribution for an Eligible Participant for a
Plan Year shall be equal to the Designated Percentage multiplied by the sum of
(i) that portion, if any, of such Participant’s Gross Compensation for the Plan
Year which is in excess of the maximum


        

--------------------------------------------------------------------------------




amount of such Gross Compensation which may be taken into account under the
Qualified Plan for such Plan Year in compliance with the limitations of Code
Section 401(a)(17) plus (ii) such Participant's base salary and incentive
compensation, if any, excluded from the definition of Gross Compensation solely
as a result of the Participant's deferral under the Article IV. The "Designated
Percentage" shall mean 9%. Notwithstanding the foregoing, effective for Plan
Years commencing on or after January 1, 2017, an Eligible Participant shall only
receive an ERSSP Contribution for a Plan Year if the Eligible Participant's
ERSSP Contribution for the Plan Year would be at least $450.
(c)    Notwithstanding (a) and (b) above, the Employer may, in its sole and
complete discretion, make an ERSSP Contribution in such amount as it may
determine for an Employee designated as a Limited ERSSP Participant under
Section 3.3.
5.2    Distribution Election Rules.
(a)    The Distribution Date for ERSSP Contributions shall be the Participant’s
Separation from Service. An ERSSP Participant must elect the form of
distribution for any Plan Year prior to the commencement of that Plan Year and
pursuant to the requirements of Article VIII. Unless otherwise determined by the
Employer, a separate election may be made for each Plan Year's ERSSP
Contribution. If the Participant has already established a
Retirement/Termination Account in connection with his or her participation in
the Deferred Compensation Plan, the Participant may not change the form of
payment except in accordance with the provisions of Section 8.7.
(b)    In the absence of a distribution election prior to the commencement of a
Plan Year, including for an ERSSP Participant's first year of eligibility, the
ERSSP Participant shall be deemed to have elected distribution in a lump sum, or
if due to limitations on the number of retirement/termination accounts
available, the Participant shall be deemed to have elected the shortest
distribution period available at the time of allocation of the ERSSP
Contribution.
ARTICLE VI

ACCOUNTS AND CREDITS
6.1    Credits to Accounts.
(a)    Deferrals under Article IV shall be credited to a Participant’s Account
or Sub-Account as of the date the deferred compensation would otherwise have
been paid to such Participant in the absence of the deferral election.
(b)    ERSSP Contributions for a Plan Year shall be credited to a Participant’s
Retirement/Termination Account under the Plan effective on a date subsequent to
the Plan Year to which it relates. The allocation date for the ERSSP
Contributions shall be determined by the Committee in its discretion, but shall
be no later than the last day of the sixth month following the Plan Year to
which the ERSSP Contributions relate.
(c)    Each Account shall also be credited or charged with deemed earnings and
losses as if it were invested in accordance with Section 6.3.




        

--------------------------------------------------------------------------------




6.2    No Funding.
(a)    The right of any individual to receive payment under the provisions of
this Plan shall be an unsecured claim against the general assets of the
Employer, and neither any provision contained in this Plan, nor any action taken
pursuant to this Plan, shall be construed to give any individual at any time a
security interest in any asset of the Employer, of any affiliate of the
Employer, or of the stockholders of the Employer or any affiliate of the
Employer. The liabilities of the Employer to any individual pursuant to this
Plan shall be those of a debtor pursuant to such contractual obligations as are
created by this Plan and to the extent any person acquires a right to receive
payment from the Employer under this Plan, such right shall be no greater than
the right of any unsecured general creditor of the Employer.
(b)    The Employer may establish a grantor trust (but shall not be required to
do so) to which shall be contributed (subject to the claims of the general
creditors of the Employer) such amounts as the Employer determines. If a grantor
trust is so established, except as specifically provided otherwise by the terms
of the trust agreement for the trust, payment by the trust of the amounts due to
a Participant or his Beneficiary under the Plan shall be considered a payment by
the Employer for purposes of the Plan.
6.3    Deemed Investment of Accounts.
(a)    The Committee shall select one or more investment funds for the deemed
investment of Accounts. However, in no event shall the Employer be required to
make any investment in the investment funds, and to the extent such investments
are made, such investments shall remain an asset of the Employer subject to the
claims of its general creditors.
(b)    Amounts credited to a Participant's Account shall be deemed to be
invested among one or more of the investment funds made available by the
Committee and designated by the Participant. Once made, the Participant’s
investment designation shall continue in effect for all future amounts credited
to the Account (or Sub-Account) until changed by the Participant. Any such
change may be prospectively elected by the Participant at the times established
by the Committee, which shall be no less frequently than quarterly, and shall be
effective only for Contributions credited from and after the effective date of
the change.
(c)    A Participant may prospectively elect to reallocate all or any portion of
the balance credited to his or her Account or Sub-Account deemed to be invested
among the investment funds available under this Section at the times established
by the Committee, which shall be no less frequently than quarterly.
(d)    A Participant’s Account shall be valued as of December 31 each year and
at such other times established by the Committee, which shall be no less
frequently than quarterly.
(e)    All elections and designations under this Section shall be made in
accordance with procedures prescribed by the Committee. The Committee may
prescribe uniform percentages for such elections and designations.


        

--------------------------------------------------------------------------------




(f)    A Participant's investment elections under the Coors Plan on December 31,
2012 shall continue in effect.
6.4    Reports to Participants. The Employer shall provide paper or electronic
reports no less frequently then annually to each Participant showing (a) the
value of the Account as of the most recent December 31st as well as any
transactions applicable to the Account during such period such as deferrals and
contributions, withdrawals or distributions, and investment gains or losses.
ARTICLE VII

VESTING
7.1    Full Vesting. The Participant shall at all times have a fully vested
interest in his Account; provided that any Performance Shares shall be subject
to the vesting requirements under the LTIP.
7.2    Forfeiture for Fraud or Criminal Conduct. Notwithstanding Section 7.1
above, in the event a Participant engages in fraud or criminal conduct that
results in financial harm to the Employer, the Committee may, as and to the
extent it deems appropriate, in its sole discretion, forfeit all or any portion
of the Participant's Account contributed or earned on or after April 1, 2015.
ARTICLE VIII

PAYMENT OF ACCOUNTS
8.1    Payment of Benefits.
(a)    Timing for Distribution Elections. For amounts deferred under Article IV,
a Participant shall specify the Distribution Date (by indicating how such
amounts will be allocated to his or her Retirement/Termination Account and one
or more Specified Date Accounts) and form of distribution to be applicable to
the amounts being deferred at the time a deferral election is made as provided
in Section 4.2.  The Distribution Date for ERSSP Contributions shall be the
Participant’s Separation from Service. The Participant shall specify the form of
distribution to be applicable to the ERSSP Contributions at the time provided in
Section 5.2.
(b)    Distribution Date.  For amounts deferred under Article IV, the
Distribution Date may be either the first day of a calendar month which is no
earlier than 12 months after the date the amounts are credited to the Account or
the Participant’s Separation from Service.  For ERSSP Contributions, the
Distribution Date shall be the Participant’s Separation from Service. 
Notwithstanding anything in the preceding to the contrary, the Distribution Date
shall be the date of the Participant's Separation from Service, death or
Disability, if such date occurs earlier than the dates described above.  Except
as provided in Section 8.7, the election of a Distribution Date may not be
revoked or modified.  No later than 60 days after the applicable Distribution
Date, a cash payment of the Participant’s Account (or Sub-Account) shall be paid
to the Participant (or in the event of the Participant’s death, to the
Participant’s Beneficiary) in accordance with the form of distribution elected
by the Participant or as otherwise specified in paragraph (c). Notwithstanding
the foregoing, any distribution to a "specified employee" within the meaning of
Section 409A of


        

--------------------------------------------------------------------------------




the Code that is triggered by a Separation from Service (other than a Separation
from Service due to death) shall be subject to Section 8.8(d). 
(c)    Form of Distribution. Each Participant shall specify the form of payment
applicable to an Account or Sub-Account on his or her deferral election form.
For amounts allocated to the Retirement/Termination Account, a Participant may
elect (i) a lump sum payment, (ii) annual installments over a two (2) to fifteen
(15) year period, or (iii) a partial lump sum followed by annual installments
over a two (2) to fifteen (15) year period. For amounts allocated to a Specified
Date Account, a Participant may elect (i) a lump sum payment or (ii) annual
installments over a two (2) to five (5) year period. Notwithstanding a
Participant's distribution election, a Participant's Beneficiary shall receive
payment in a lump sum of all balances remaining at the time of the Participant's
Disability prior to Separation from Service or upon the Participant's death. If
the Participant elected to receive annual installment payments the amount of
each installment shall be equal to the balance credited to the Participant’s
Account (or Sub-Account) as of the most recent valuation date preceding the
distribution, divided by the number of installments remaining to be made. Each
subsequent annual installment shall be paid to the Participant as near as
administratively practicable to each anniversary of the first installment
payment. While a Participant’s Account (or Sub-Account) is in installment payout
status, the unpaid balance shall continue to be credited with earnings (or
losses) under Section 6.3. Notwithstanding the foregoing, the Employer may pay a
Participant’s Account in a lump sum at any time if the value of such Account is
less than the applicable dollar amount under section 402(g)(1)(B) ($18,000 for
2016) and represents the Participant’s entire interest in the Plan and any other
nonqualified deferred compensation plan that is treated as a single plan with
the Plan under Code Section 409A, provided the Employer directs the lump sum
payment in writing.
8.2    Financial Hardship. Upon the Participant’s request and a demonstration by
the Participant of severe financial hardship as a result of an Unforeseeable
Emergency, a partial or total distribution of a Participant’s Account shall be
made prior to the Distribution Date. Such distribution shall be made in a single
sum as soon as administratively practicable after (and in any event within 15
days after) the Committee’s determination that the foregoing requirements have
been met and shall be based upon the most recent valuation. In any case, a
distribution due to Unforeseeable Emergency may not be made to the extent that
such emergency is or may be relieved through reimbursement or compensation from
insurance or otherwise, by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not cause severe financial hardship,
or by cessation of the Participant’s deferrals to this Plan. Distributions
because of an Unforeseeable Emergency must be limited to the amount reasonably
necessary to satisfy the emergency need (which may include amounts necessary to
pay any Federal, state, or local income taxes or penalties reasonably
anticipated to result from the distribution). If less then all of a
Participant’s Account is distributed due to hardship, the amounts distributed
shall be taken first from the Account (or Sub-Account) with respect to which the
otherwise elected or applicable Distribution Date would be the soonest.
8.3    Delayed Distribution.
(a)    A payment otherwise required to be made pursuant to the provisions of
this Article VIII shall be delayed if the Employer reasonably anticipates that
the Employer’s deduction


        

--------------------------------------------------------------------------------




with respect to such payment would not be permitted due to application of Code
Section 162(m); provided, however that such payment shall be made on the
earliest date on which the Employer reasonably anticipates or should reasonably
anticipate that the deduction of the payment of the amount will not be barred by
application of Code Section 162(m).
(b)    A payment otherwise required under this Article VIII shall be delayed if
the making of the payment will jeopardize the ability of the Employer to
continue as a going concern; provided, however, that payment shall be made on
the earliest date on which the making of the payment will not jeopardize the
ability of the Employer to continue as a going concern.
(c)    A payment otherwise required under this Article VIII shall be delayed if
the Employer reasonably anticipates that the making of the payment will violate
federal securities laws or other applicable law; provided, however, that
payments shall nevertheless be made on the earliest date on which the Employer
reasonably anticipates that the making of the payment will not cause such
violation. (The making of a payment that would cause inclusion in gross income
or the applicability of any penalty provision or other provision of the Code is
not treated as a violation of applicable law.)
(d)    A payment otherwise required under this Article VIII shall be delayed
upon such other events and conditions as the Internal Revenue Service may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin.
8.4    Inclusion in Income Under Section 409A. Notwithstanding the foregoing
provisions of this Article VIII, in the event this Plan fails to satisfy the
requirements of Code Section 409A and regulations thereunder with respect to any
Participant, there shall be distributed to such Participant as promptly as
possible after the Committee becomes aware of such fact of noncompliance such
portion of the Participant’s Account hereunder as is included in income as a
result of the failure to comply, but no more.
8.5    Domestic Relations Order. Notwithstanding any other provision of this
Article VIII, payments shall be made from an Account of a Participant in this
Plan to such individual or individuals (other than the Participant) and at such
times as are necessary to comply with a domestic relations order (as defined in
Code Section 414(p)(1)(B).
8.6    Allocations after Distribution. It is recognized that in certain
circumstances, such as a Separation from Service on or after a Participant’s
Normal Retirement Date or Early Retirement Date or as a result of death or
Disability, distribution may be made pursuant to Section 8.2(a)(i) before
allocation of the final contribution for such person under Article V. In the
event of such an allocation it shall (if otherwise payable in a lump sum) be
distributed on the day following the allocation Date for such contribution and
shall (if otherwise payable in installments) be added to the Participant’s
Account balance and taken into account at the time the next installment payment
is valued.
8.7    Subsequent Deferral Elections. The Plan prohibits the acceleration of the
time or schedule of any payment within the meaning of Code Section 409A(a)(3),
except as provided in the Treasury regulations. Each Participant may, however,
change his or her time of payment election or change his or her form of payment
election as expressly provided under Code Section 409A and


        

--------------------------------------------------------------------------------




the Treasury regulations issued thereunder pursuant to a subsequent election
properly filed with the Employer (hereinafter, a "Subsequent Deferral
Election"). A Subsequent Deferral Election is permitted only if all of the
following requirements are met:
(a)    the Subsequent Deferral Election does not take effect until at least
twelve (12) months after the date on which the Subsequent Deferral Election is
made;
(b)    the Subsequent Deferral Election delays payment for at least five (5)
years from the date that payment would otherwise have been made, absent the
Subsequent Deferral Election (except that such five (5) year delay is not
required in the event of death or becoming disabled); and
(c)    the Subsequent Deferral Election must be made not less than twelve (12)
months before the date on which payment would have been made (or, in the case of
installment payments, the first installment payment would have been made) absent
the Subsequent Deferral Election.
For purposes of applying this Section 8.7, previously elected installment
payments shall be treated as a "single payment." Any election made pursuant to
this Section shall be made in accordance with rules established by the Employer
and shall comply with all requirements of Code Section 409A and applicable
Treasury regulations.
8.8    Special Payment Rules. Notwithstanding anything in the Plan to the
contrary, the following special distribution rules shall apply:
(a)    Existing Distribution Elections Remain in Effect. All distribution
elections and rules in effect on January 1, 2017 for the Deferred Compensation
Plan and the ERSSP shall remain in effect following January 1, 2017, except that
(i) as permitted by Treas. Reg. Section 1.409A-3(j)(2), the Plan has been
amended to provide lump sum payments of prior deferred amounts due to a
Participant's death or Disability, and (ii) as permitted under Treas. Reg.
Section 1.409A-3(j)(4)(v), the Plan has been amended to permit the Employer to
cash out de minimis amounts.
(b)    Coors Plan. A Participant's distribution elections under the Coors Plan
on December 31, 2012, shall continue in effect. Notwithstanding Section 8.1
hereof, a Participant's Account balance that is attributable to participation in
the Coors Plan shall be distributable upon an unforeseeable emergency or change
in control in accordance with the terms of the Coors Plan in effect on December
31, 2012.
(c)    Molson Plan. Amounts credited to a Participant's Account under the Molson
Plan and transferred to this Plan shall be subject to the distribution rules in
effect under the Molson Plan prior to the transfer, including the payment rule
under Section 6.1 of the Molson Plan stating that amounts credited to a
Participant's Account shall be paid to the Participant in a single lump sum on
the first day of the seventh month following the date on which the Participant's
Separation from Service occurs.
(d)    Section 409A Delay for Specified Employees. If a Participant is a
"specified employee" within the meaning of Section 409A of the Code and the
Employer is publicly traded


        

--------------------------------------------------------------------------------




or is treated as publicly traded under Section 409A at the time of the
Participant’s Separation from Service, payments under this Plan will be delayed
(or will not be made in the case of a lump sum payment) until the date that is
six (6) months following the Participant’s Separation from Service (or, if
earlier, the Participant’s date of death), at which time all delayed payments
will be paid or made up and installment payments will be payable thereafter as
if the six (6) month delay had not occurred.
ARTICLE IX

PAYMENT TO BENEFICIARY, EXECUTOR OR ADMINISTRATOR OF PARTICIPANT
9.1    Payment. In the event of a Participant’s death, the remaining balance of
the Participant’s Account will be distributed to the Participant’s Beneficiary
(as hereinafter defined) in a single lump sum, provided that the Beneficiary is
alive at the time such payments are to be made.
9.2    Definition and Designation of Beneficiary. The term "Beneficiary" as used
herein includes the plural and means any person(s), including corporate or
individual persons, designated by the Participant in a written instrument filed
with the Committee. Should the Participant designate multiple Beneficiaries,
payments due, if any, after the Participant’s death shall be shared equally
among such Beneficiaries. A Participant may designate a primary beneficiary and,
in the event of the death of the primary beneficiary, a contingent beneficiary.
The right is reserved to a Participant to change the person or persons
designated as Beneficiary, by filing with the Committee a written notice of
change in Beneficiary, and any such change shall not require the consent of the
Beneficiary. The designation on file with the Plan at the time of a
Participant’s death shall be controlling, except that any designation of an
individual who had been the spouse of the Participant at the time the
designation was filed with the Committee but from whom the Participant had
subsequently become divorced shall automatically be revoked effective with the
date of the divorce.
Should a Participant fail to make a valid Beneficiary designation or leave no
named Beneficiary surviving, the Participant shall be deemed to have designated
the Participant’s spouse as Beneficiary if the spouse is living or, if the
spouse is not living, the Participant’s Beneficiary shall be his or her estate.
9.3    No Surviving Beneficiary. If no designated Beneficiary or deemed
designated Beneficiary survives the Participant, then the amount which would
otherwise have been paid to a Beneficiary hereunder shall instead be paid to the
Participant’s estate in a single lump sum as soon as administratively feasible
after the Participant's death.
9.4    Payment in the Event of Beneficiary’s Death. If the last Beneficiary who
survives a Participant shall die before receiving the full amount payable
hereunder, then the balance of the Account due shall be paid to the estate of
such Beneficiary in a single lump sum as soon as administratively practicable
following the death of such Beneficiary.




        

--------------------------------------------------------------------------------




ARTICLE X

AMENDMENT AND TERMINATION
10.1    Amendment and Termination. Molson Coors Brewing Company may amend or
terminate this Plan at any time. The Plan may be terminated only by action of
the Board. Amendments may be made by the Board. Amendments may also be made by
the Committee, if the amendment (or amendments) made by the Committee will not
increase the annual cost of the Plan. No amendment shall have the effect of
reducing a Participant’s Account balance as in effect at the time of the
amendment, subject to the last sentence of this Section 10.1. If this Plan is
terminated, a Participant’s Account hereunder as of the date of termination
shall, subject to the last sentence of this Section 10.1, continue to be
credited with earnings under Article VI and shall be paid in accordance with the
terms of the Plan as in effect on such date of termination at the same time and
in the same manner as though the Plan had not been terminated, however, no
additional deferrals or contributions shall be credited after such termination.
Notwithstanding the foregoing, if the Plan is terminated and if the termination
is of the type described in regulations under Code Section 409A, then the
Employer shall distribute the then existing Account balances of Participants and
beneficiaries in a lump sum within the time period specified in such regulations
and, following such distribution, there shall be no further obligation to any
Participant or beneficiary under this Plan. Notwithstanding any other provision
of the Plan to the contrary, Molson Coors Brewing Company shall always have the
right to prospectively amend or prospectively discontinue the investment funds
available under Article VI and, further, Molson Coors Brewing Company may make
any amendment it deems necessary or desirable for purposes of compliance with
the requirements of Code Section 409A and regulations thereunder.
ARTICLE XI

MISCELLANEOUS
11.1    No Guarantee of Employment, etc. Neither the creation of the Plan nor
anything contained herein shall be construed as giving any Participant hereunder
or other employees of the Employer any right to remain in the employ of the
Employer.
11.2    Assignment Not Permitted. Payment of benefits hereunder to Participants
(or Beneficiaries) shall be made only to them and upon their personal receipts
or endorsements and such benefits shall not be assignable by them.
11.3    Grantor Trust. Benefits under the Plan shall be paid from the Employer’s
general assets and any claim of a Participant or Beneficiary for benefits under
the Plan shall be as an unsecured general creditor and no Participant or
Beneficiary shall have any beneficial ownership interest or secured interest in
any of the Employer’s assets as a result of the creation of the Plan.
Notwithstanding the foregoing, the Employer may finance its obligations
hereunder via a trust which is intended to be a grantor trust. Any such trust
shall be structured to conform to the terms of the model trust requirements set
forth in Revenue Procedure 92-64 issued by the Internal Revenue Service. It is
intended that the arrangements be unfunded for tax purposes and for purposes of
Title I of ERISA.


        

--------------------------------------------------------------------------------




11.4    Controlling Law. To the extent not preempted by the laws of the United
States of America or in conflict with Section 1.2, the laws of the State of
Colorado shall be the controlling state law in all matters relating to the Plan
and shall apply.
11.5    Severability. If any provisions of the Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of the Plan, but this Plan shall be construed and enforced as if
said illegal and invalid provisions had never been included herein.
11.6    Limitations on Provisions. The provisions of the Plan and any benefits
payable hereunder shall be limited as described herein. Any benefit payable
under the Qualified Plan shall be paid solely in accordance with the terms and
provisions of the Qualified Plan, and nothing in the Plan shall operate or be
construed in any way to modify, amend, or affect the terms and provisions of the
Qualified Plan.
11.7    Other Agreements. Nothing contained herein shall alter the terms of any
other agreement between the Employer and any Participant hereunder.
11.8    Gender and Number. The masculine gender shall include the feminine, and
the singular shall include the plural, unless the context clearly indicates
otherwise.
11.9    Withholding. Notwithstanding any other provision of the Plan, the
Employer shall withhold from any amounts payable hereunder (or from other
amounts payable by the Employer to the Participant) any taxes or other amounts
required by any governmental authority to be withheld. If FICA taxes must be
withheld in connection with amounts credited hereunder before payments are
otherwise due hereunder and if there are no other wages from which to withhold
them, the Employer shall pay such FICA taxes generated by such payment (and
taxes under Code Section 3401 triggered thereby and additional taxes under
Section 3401 attributable to pyramiding of Section 3401 wages and taxes) but no
more and the Participant’s aggregate Account hereunder shall be reduced by an
amount equal to the payments made by the Employer.
11.10    Facility of Payment. If, in the Committee’s judgment, any person
entitled to receive payment of a benefit is physically, mentally, or legally
prevented from so doing, the Committee may authorize payment of such benefit to
any person who, or institution which, in the Committee’s judgment, is
responsible for caring for the person entitled to the benefit. If an amount
becomes distributable to a minor or a person under legal disability, the
Committee may direct that such distribution be made to such person without the
intervention of any legal guardian or conservator, to a relative of such person
for the benefit of such person or to the legal guardian or conservator of such
person. Any such distributions shall constitute a full discharge with respect to
the Employer and neither the Committee nor the Employer shall be required to see
to the application of any distribution so made.
11.11    Evidence Conclusive. The Employer, the Committee and any person or
persons involved in the administration of the Plan shall be entitled to rely
upon any certification, statement, or representation made or evidence furnished
by any person with respect to his age or other facts required to be determined
under any of the provisions of the Plan, and shall not be liable on account of
the payment of any monies or the doing of any act or failure to act in reliance
thereon. Any such certification, statement, representation, or evidence, upon
being duly made or furnished, shall be


        

--------------------------------------------------------------------------------




conclusively binding upon the person furnishing it but not upon the Employer,
the Committee or any other person involved in the administration of the Plan.
Nothing herein contained shall be construed to prevent any of such parties from
contesting any such certification, statement, representation, or evidence or to
relieve any person from the duty of submitting satisfactory proof of his age or
such other fact.
11.12    Plan Administrator. This Plan shall be administered by the Committee.
The Committee shall have all authority that may be appropriate for administering
the Plan, including the authority to adopt rules and regulations for
implementing and carrying out the Plan, interpreting the provisions of the Plan
and determining the eligibility of the employees to participate in the Plan and
a Participant’s (or Beneficiary’s) entitlement to benefits hereunder. The
Committee shall have full and complete discretionary authority to determine
eligibility for benefits under the Plan, to construe the terms of the Plan and
to decide any matter presented through the claims procedure. Any final
determination by the Committee shall be binding on all parties and afforded the
maximum deference allowed by law. If challenged in court, such determination
shall not be subject to de novo review and shall not be overturned unless proven
to be arbitrary and capricious based upon the evidence considered by the
Committee at the time of such determination. If any Committee member is also a
Participant in the Plan, such Committee member shall not participate in any
decision regarding such member’s interest or entitlement under the Plan and
shall not be present at any Committee discussion of such member’s interest or
entitlement under the Plan.
11.13    Claims Procedure.
(a)    If a Participant or the Participant’s Beneficiary (hereinafter referred
to as a "Claimant") believes he has been denied all or a portion of an expected
benefit under the Plan for any reason, he may file a claim with the Committee.
The Committee shall notify the Claimant within 60 days of allowance or denial of
the claim, unless the Claimant receives written notice prior to the end of the
sixty (60) day period stating that special circumstances require an extension of
the time for decision and specifying the expected date of decision (no later
than 60 days after the end of the original 60 day period). The notice of the
such decision shall be in writing, sent by mail to the Claimant’s last known
address, and if a denial of the claim, must contain the following information:
(i)    the specific reasons for the denial;
(ii)    specific reference to pertinent provisions of the Plan on which the
denial is based;
(iii)    if applicable, a description of any additional information or material
necessary to perfect the claim, an explanation of why such information or
material is necessary, and an explanation of the claims review procedure; and
(iv)    a description of the Plan’s claims review procedure, including a
statement of the Claimant’s right to bring a civil action under Section 502 of
ERISA if the Claimant’s claim is denied upon review.


        

--------------------------------------------------------------------------------




A Claimant is entitled to request a review of any denial of his claim. The
request for review must be submitted in writing to the Committee within 60 days
after receipt of the notice of the denial. The timely filing of such a request
is necessary to preserve any legal recourse which may be available to the
Claimant and, absent the submission of request for review within the 60-day
period, the claim will be deemed to be conclusively denied. Upon submission of a
written request for review, the Claimant or his representative shall be entitled
to review all pertinent documents, and to submit issues and comments in writing
for consideration by the Committee.
The Committee shall fully and fairly review the matter and shall consider all
information submitted in the review request, without regard to whether or not
such information was submitted or considered in the initial claim determination.
The Committee shall promptly respond to the Claimant, in writing, of its
decision within 60 days after receipt of the review request. However, due to
special circumstances, if no response has been provided within the first 60
days, and notice of the need for additional time has been furnished within such
period, the review and response may be made within the following 60 days. The
Committee’s decision shall include specific reasons for the decision, including
references to the particular Plan provisions upon which the decision is based,
notification that the Claimant can receive or review copies of all documents,
records and information relevant to the claim, and information as to the
Claimant’s right to file suit under Section 502(a) of ERISA.
(b)    If a determination of Disability becomes necessary and if such
determination is considered to be with respect to a claim for benefits based on
Disability for purposes of 29 CFR Section 2560.503-1, then the Committee shall
adopt and administer a special procedure for considering such Disability claims
meeting the requirements of 29 CFR Section 2560.503-1 for disability benefit
claims.
11.14    Status of Plan Under ERISA. The Plan is intended to be an unfunded plan
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as described in Section 201(2), Section 301(a)(3), Section 401(a)(1) and
Section 4021(b)(6) of ERISA.
11.15    Impact on Other Plans. No amounts credited to any Participant under
this Plan and no amounts paid from this Plan will be taken into account as
"wages", "salary", "base pay" or any other type of compensation when determining
the amount of any payment or allocation, or for any other purpose, under any
other plan of the Employer, except as otherwise may be specifically provided by
such plan.
11.16    Name and Address Changes. Each Participant shall keep his name and
address on file with the Employer and shall promptly notify the Employer of any
changes in his name or address. All notices required or contemplated by this
Plan shall be deemed to have been given to a Participant if mailed with adequate
postage prepaid thereon addressed to him at his last address on file with the
Employer. If any check in payment of a benefit hereunder (which was mailed to
the last address of the payee as shown on the Employer’s records) is returned
unclaimed, further payments shall be discontinued unless evidence is furnished
that the recipient is still alive.




        

--------------------------------------------------------------------------------




11.17    Assignment by Employer. The Employer shall have the right to assign all
of its right, title and obligation in and under this Plan upon a merger or
consolidation or upon the purchase or contribution of substantially its entire
business or assets, provided such assignee agrees to perform after the effective
date of such assignment all of the terms, conditions and provisions imposed by
this Plan upon the Employer. In the event of such an assignment, all of the
rights and obligations of the Employer under this Plan shall thereupon cease and
terminate.
11.18    Cessation of Affiliation. Each Employer sponsors the Plan as to its own
employees and not with respect to the employees of any other Employer which
sponsors the Plan. If an Employer which sponsors the Plan ceases to be
affiliated with the other Employers which sponsor the Plan, then that Employer
shall continue to maintain the Plan with respect to its own employees, shall
adopt replacement documents which are substantively identical to this document
by which to continue its obligations which had been created hereunder and,
thereafter, its obligations to its employees shall be governed by such successor
document and this document shall cease to apply to that Employer and its
employees.
11.19    No Liability. Except as otherwise provided by law, neither the
Committee, nor any member thereof, nor any director, officer or employee of the
Employer involved in the administration of the Plan shall be liable for any
error of judgment, action or failure to act hereunder or for any good faith
exercise of discretion, excepting only liability for gross negligence or willful
misconduct. The Employer shall hold harmless and defend any individual in the
employment of the Employer and any director of the Employer against any claim,
action or liability asserted against him in connection with any action or
failure to act regarding the Plan, except as and to the extent that any such
liability may be based upon the individual’s own gross negligence or willful
misconduct. This indemnification shall not duplicate but may supplement any
coverage available under any applicable insurance.
11.20    Plan Expenses. All costs and expenses incurred in connection with the
administration and operation of the Plan shall be borne by the Employer and/or
any trust established by the Employer to assist it in meeting its obligations
under the Plan.
IN WITNESS WHEREOF, this amended and restated Plan is executed by Molson Coors
Brewing Company, acting through its only authorized officer, as of the 28th day
of December, 2017.
 
 
 
MOLSON COORS BREWING COMPANY
 
 
 
 
 
 
By:
/s/ Daniel Everett
 
 
 
Daniel Everett
 
 
 
VP Global Total Rewards













        

--------------------------------------------------------------------------------




Schedule A
Participating Employers


Molson Coors Brewing Company
MillerCoors LLC
Jacob Leinenkugel Brewing Company LLC
Crispin Cider Company
MillerCoors Puerto Rico LLC


        